Citation Nr: 1600068	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  14-21 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected fibromyalgia.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1992, from June to November 1998, and from April 2003 to January 2004.  The Veteran served as a reservist until 2006.  The Veteran also served in the Persian Gulf between December 1990 and March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.       

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand of the claim on appeal is warranted for the following reasons.  

First, a new VA examination should be provided to the Veteran.  In her May 2014 substantive appeal, she indicated that her fibromyalgia had worsened since the November 2013 VA compensation examination into her claim.  The exam report indicates that the Veteran experienced periodic fibromyalgia symptoms, which were not refractory to therapy.  In May 2014, the Veteran asserted that she experiences "ongoing" severe symptoms that were refractory to therapy, to include neurological and gastrointestinal symptomatology not noted in the VA report.  Notably, the Veteran's fibromyalgia is rated under Diagnostic Code (DC) 5025 of 38 C.F.R. § 4.71a.  To determine whether the next-highest (and highest) initial rating of 40 percent is warranted here, the Board must determine whether fibromyalgia symptoms are "constant, or nearly so, and refractory to therapy."  A new VA report that specifically addresses these criteria would be of assistance to the Board.  

Second, the Veteran initially claimed service connection for fibromyalgia in December 2010.  Her claim was recognized by the AOJ in a January 2011 memorandum.  In the rating decision on appeal, however, it is indicated that the Veteran filed an initial claim in April 2013.  On remand, the Veteran's fibromyalgia should be rated effective the date of her claim in December 2010.  38 C.F.R. § 3.400.   

Lastly, any outstanding VA treatment records should be included in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  If there are not outstanding VA records, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 
 
2.  After the above development is completed, schedule the Veteran for a VA examination to assess the nature and severity of her fibromyalgia.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination, to include any newly associated records obtained as a result of this Remand, and to include a copy of this Remand. 

The examiner should comment on the nature and severity of fibromyalgia since the Veteran's claim to service connection in December 2010.  

In particular, the examiner should comment on whether the Veteran's symptoms have been "constant, or nearly so, and refractory to therapy" at any time since December 2010.  

In assessing the severity of the disorder, the examiner should consider and discuss the Veteran's competent and credible lay statements regarding the way in which her disorder affects her.  

3.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
4.  After all the above development has been completed, readjudicate the claim on appeal (to include the rating from the initial date of the claim in December 2010).  If the issue remains denied, the Veteran should be provided with a Supplemental Statement of the Case, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

